Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-11, 15-16, 18-19 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method, comprising: the directing radiation from an illumination source comprises directing the radiation to a front side of the substrate, and wherein the electrostatic clamp clamps a back side of the substrate, opposite the front side, wherein the radiation is a narrow radiation beam, wherein the narrow radiation beam covers comprises a beam cross section smaller than an area of the substrate; and rapidly scanning the narrow radiation beam over the substrate, wherein the radiation beam generates a beam envelope to cover the substrate as recited in claim 1.
A method, comprising: directing a first beam to an optical mirror; reflecting the first beam to generate a second beam, wider than the first beam; and 
A method, comprising: directing radiation from an illumination source to the substrate when the substrate is disposed on the electrostatic clamp; and applying an AC clamping voltage to the electrostatic clamp while the radiation impinges on the substrate; and adjusting radiation flux of the radiation to generate a clamping force of 50 Torr or greater, wherein the radiation comprises a radiation energy, equal to or greater than 2.5eV as recited in claim 15.
A method, comprising: after the processing: removing the clamping voltage from the electrostatic clamp; and directing an exposure of declamping radiation from an illumination source to the substrate when the substrate is disposed on the electrostatic clamp, wherein the declamping radiation comprises a declamping radiation energy, the declamping radiation energy being equal to or above a threshold energy to generate mobile charge in the substrate as recited in claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836